Title: To Benjamin Franklin from Samuel Cooper, 2 February 1781
From: Cooper, Samuel
To: Franklin, Benjamin


Sir,
Boston Feby 2. 1781.
I repeat the Honour I have already done myself of writing to your Excellency by this Opportunity, on Purpose to mention to you M. de Corney, a Gentleman of Distinction, and Member of several literary Societies in Europe, who came to America with the Marquiss la Fayette before the Arrival of the Brest Fleet, and on public Business preparatory to the Reception of that Armament. An Acquaintance with him has afforded me no small Entertainment. He loves Letters, and has Reason to love them, since they have been so friendly to him. His Philosophic Mind appears congenial to your own.
I warmly wish him a good Voyage, and an happy Interview with Your Excellency, the Pleasure of which will, I dare say, be mutual.
With every Sentiment of Respect and Friendship, I have the Honour to be Your most obedient humble Servant
Saml. Cooper
His Excellency Benjn. Franklin Esqr.
 
Addressed: His Excellency Benjn. Franklin Esqr. / Minister Plenipotentiary from the / United States of America at the / Court of Versailles.
Notation: Dr. Cooper Feb 2. 1781
